Citation Nr: 1433421	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  07-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for a right shoulder disability.  The case was subsequently transferred to the jurisdiction of the RO in Manila, the Republic of the Philippines.

Following the August 2002 denial of service connection for a right shoulder disability, the Veteran responded by filing a February 2003 notice of disagreement, and was subsequently issued a statement of the case in June 2003.  Thereafter in that same month, he submitted a written statement suggesting his right shoulder disability was the result of circulatory problems caused by his service-connected hypertension.  As this statement was received less than a year after the August 2002 rating decision and suggested an etiological relationship between the Veteran's claimed right shoulder disability and a service-connected disability, the Board concluded in its February 2012 remand that the statement constituted a valid and timely substantive appeal.  See 38 U.S.C.A. § 7105(a), (d)(3); 38 C.F.R. §§ 20.202, 20.302.  The Board then remanded the matter for further development.  A review of the record shows that the Board's remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed all evidence of record, including that found on Virtual VA and VBMS.  


FINDING OF FACT

The Veteran's right shoulder disability has not been shown to be related to service or a service-connected disability, to include hypertension. 





CONCLUSION OF LAW

The criteria for establishing service connection for a right shoulder disability, including as secondary to hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a March 2002 letter issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claim of service connection for a right shoulder disability.  The Veteran did not receive notice of the criteria for establishing the downstream elements of establishing a disability rating and effective date of award.  However, as the claim is denied, there is no prejudice to the Veteran for this notice deficiency.  Thus, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of a claim.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and statements from the Veteran.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As will be discussed below, there is no evidence indicating that the Veteran's right shoulder disability may be related to service.  There is no evidence of an in-service injury or disease, no manifestations of within a year of separation, no continuity of symptomatology (including based on credible lay staements), and no competent lay or medical opinion indicating a current right shoulder disability may be related to service.  Accordingly, a VA examination is not warranted.  In any event, in November 2013, a VA examiner was requested to review the claims file and provide an opinion as to the likely etiology of the Veteran's right shoulder disability.  The resulting medical opinion is considered adequate for rating purposes as it is based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

For the above reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.  

II. Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Also, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

VA treatments records show the Veteran reported experiencing pain in his right shoulder.  See VA Treatment Record, dated October 18, 2000.  An October 2000 x-ray examination of the right shoulder revealed minimal osteoarthritis with an otherwise negative impression.  Thus, the requirement that there be a current disability is satisfied.  

The service treatment records are negative for evidence of complaints or treatment pertaining to the shoulders.  On a June 1994 "Over 40 Years" examination, objective findings were normal and the Veteran denied a history of arthritis or rheumatism; bone, joint, or other deformity; painful or "trick" shoulder or elbow; and swollen or painful joints.  The Board thus finds that there is no evidence of an in-service injury or disease and notes that the Veteran has not specifically alleged otherwise.  

Although arthritis is a chronic disease, service connection cannot be established in this case on a presumptive basis, because the disease was not demonstrated to compensable degree within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Indeed, there is no X-ray evidence of arthritis during that period, as would be necessary for a compensable rating. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, the first post service evidence of treatment referable to the left shoulder is seen in October 2000, at which time he complained of right shoulder pain of three months duration.  The earliest x-ray evidence of arthritis was also seen in October 2000, as noted above.

While service connection is available for chronic diseases solely based on continuity of symptomatology, in this case there are no credible assertions of continuous symptoms since service.  Again, the Veteran expressly reported only a 3-month history of symptoms when he sought treatment in October 2000.   

The evidence fails to otherwise show a nexus between the current disability and service.  The claims file was forwarded to a VA examiner in November 2013 in order to obtain an opinion as to the likely etiology of the Veteran's right shoulder disability.  After a review of the record review, the examiner opined that it was less likely than not that the Veteran's right shoulder disability was caused by or was the result of active service.  The examiner noted the complete lack of medical evidence of an injury to the shoulders in service.  The examiner also noted the absence of any post-service evidence of a disability within one year of discharge.  The Board notes that no other medical professional has contradicted the examiner's findings or has provided an opinion linking the Veteran's current disability to service.  While the opinion was based on the absence of documented treatment in service or the presumptive period, in this case such does not render the conclusion inadequate.  Indeed, as noted previously, in this case there is no credible lay evidence of continuity of symptomatology for the examiner to have considered.  Therefore, the response provided is not unfairly prejudicial to the Veteran.

As earlier noted, the Veteran is competent to testify to observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Layno, supra.  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his military service.  See 38 C.F.R. § 3.159(a)(1); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is claiming that his right shoulder disability is the result of his military service, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters.  Thus, a claim of service connection on a direct basis in not warranted.  

The Veteran also contends that his right shoulder disability is caused his service-connected hypertension.  The Board finds that the evidence does not support entitlement to service connection for a right shoulder disability on a secondary basis.  

The November 2013 VA examiner opined that the Veteran's right shoulder disability is less likely than not due to or the result of circulatory problems caused by his service-connected hypertension.  The examiner explained that upon review of scientific evidence/literature, there is no medical evidence at present that can provide a causal link between chronic right shoulder pain (which may be associated with arthritis) and the existence of hypertension or any other cardiovascular condition.

As noted above, although the Veteran is competent to describe his current symptoms, which he can observe, he has not shown that he has the medical expertise to link his current disability to a service-connected disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the most probative evidence as to etiology consists of the VA examiner's opinion and a claim of secondary service connection is not warranted.  

In conclusion, the preponderance of the evidence is against the Veteran's claim of service connection for a right shoulder disability on a direct or secondary basis.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected disability, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


